Citation Nr: 0701841	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-40 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
pulmonary tuberculosis.  

2.  Entitlement to a total disability rating by reason of 
individual unemployability (TDIU) by reason of service-
connected disabilities.  


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
October 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
confirmed and continued a 30 percent evaluation for inactive, 
far advanced pulmonary tuberculosis.  As well, the RO denied 
a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2005, the veteran responded to memorandum from VA 
regarding its duty to assist him in the development of his 
claims.  He stated that he was receiving disability benefits 
from the Social Security Administration (SSA).  There is no 
indication from the claims file that the RO attempted to 
obtain the SSA records to which the veteran referred.  VA's 
duty to assist includes obtaining pertinent records from SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all medical records 
upon which that decision was based.  Once 
obtained, these records should be 
associated with the other evidence in the 
claims folder.

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him an appropriate supplemental 
statement of the case (SSOC) and give him 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


